Case 17-60419     Doc 89    Filed 02/27/19 Entered 02/27/19 16:41:48      Desc Main
                             Document     Page 1 of 13




                        UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF VIRGINIA
                              LYNCHBURG DIVISION



 In re Katherine Marcellus                                   Case No. 17-60419
 and
 Gregory Marcellus                                           Chapter 13
                       Debtors.

 ………………………………………………………............................................................

 Shawn Adams, as Trustee in Liquidation
 of Virginia Ceramic Coatings, LLC,

                                   Movant

 v.                                                          Motion No. ___


 Katherine Marcellus,
 and
 Gregory Marcellus,
 Debtors

 and

 Patricia A. Mitchum,
 Co-Debtor

 and

 Herbert L. Beskin,
 Trustee

                                   Respondents

                 AMENDED (for service address of Co-Debtor)
      MOTION TO MODIFY CO-DEBTOR STAY PURSUANT TO 11 U.S.C. § 1301
         Now comes Shawn Adams, as Trustee in Liquidation of Virginia Ceramic

 Coatings, LLC (“Creditor”), by counsel, pursuant to 11 U.S.C. section 1301(c) and
Case 17-60419      Doc 89     Filed 02/27/19 Entered 02/27/19 16:41:48            Desc Main
                               Document     Page 2 of 13




 Bankruptcy Rule 4001, and respectfully requests this Court to modify the automatic stay

 of 11 U.S.C. section 1301 to allow it to exercise its rights under state law and under a

 certain contract or contracts, as set out below and on the following grounds:

        1.      The debtors filed a petition in this Court under Chapter 13 of the U. S.

 Bankruptcy Code on March 1, 2017.

        2.      Prior to the filing of the petition, Virginia Ceramic Coatings, LLC

 (“VCC”), and Katherine Marcellus (hereinafter “Debtor”) and Patricia A. Mitchum

 (hereinafter “Co-Debtor”) by and through the Debtor as her Attorney in Fact, signed a

 contract dated April 15, 2016, for extensive HVAC removal/replacement and

 improvement at their residence, located at 4 Fitzgerald Avenue, Cumberland, Virginia

 23040. The total cost of labor and materials for this work was $9,000.00. A true and

 correct copy of this Contract is attached hereto as EXHIBIT 1.

        3.      The Debtor and the Co-Debtor also signed a contract for VCC to perform

 work on the porch of this same residence, dated July 18, 2016, for a total job cost for

 labor and materials of $3,850.00. This contract also was signed by Debtor individually,

 and as Attorney in Fact for the Co-Debtor. A true and correct copy of this Contract is

 attached hereto as EXHIBIT 2.

        4.      During this work additional porch support concerns were identified, and a

 third agreement for brick repair by VCC at a cost in labor and materials of $950.00 was

 selected from two options provided. This option was selected by Debtor and the Co-

 Debtor, as is evidenced by an email dated August 22, 2018. A true and correct copy of

 this email with the referenced repair proposals attached to the email are attached hereto as

 EXHIBIT 3.

        5.      At the completion of all work, the Debtor and the Co-Debtor refused to

 pay for the agreed-upon work. Creditor filed a Warrant in Debt in the General District

 Court for Cumberland County, Virginia on February 2, 2017.            The Debtor and her
Case 17-60419        Doc 89     Filed 02/27/19 Entered 02/27/19 16:41:48            Desc Main
                                 Document     Page 3 of 13




 husband filed this case under Chapter 13 of the United States Bankruptcy Code on March

 1, 2017, and listed Creditor’s claims on their Schedule F as disputed.

        6.        The Co-Debtor has not filed a bankruptcy case, and Creditor is only barred

 from pursuing its claim against Co-Debtor by Bankruptcy Code § 1301; the continued

 passage of time will be detrimental to a fair resolution of the dispute as to the debt.

        7.        The Co-Debtor is a one half owner of the residence which is the subject of

 the contracts, and so received consideration for the debt owed to Creditor.

        8.        The Debtor’s plan does not propose to pay Creditor’s claim (Creditor

 withdrew its claim after the debtor objected to it, because the extremely low payout under

 the debtor’s plan meant that the cost of defending the objection would far exceed the

 small percentage of the debt that would get paid under the plan, but even if it had not

 withdrawn its claim and successfully defended the objection, the plan would only pay 2%

 of the claim).

        9.        Virginia Ceramic Coatings, LLC is currently in dissolution, and pursuant

 to Va. Code § 13.1-1050.2, the properties and affairs of the company have passed to

 Shawn Adams, who was its last manager, and who is in the process of collecting its

 assets, including this debt.

        10.       Creditor’s interests will be irreparably harmed by continuation of the stay.

        WHEREFORE, Shawn Adams, as Trustee in Liquidation of Virginia Ceramic

 Coatings, LLC, by counsel, respectfully requests this Court lift the automatic stay of 11

 U. S. C. § 1301, et seq.

                                         Shawn Adams, as Trustee in Liquidation
                                         of Virginia Ceramic Coatings, LLC



                                         By /s/ Paul J. Feinman_________
                                                Counsel for Movant
Case 17-60419      Doc 89     Filed 02/27/19 Entered 02/27/19 16:41:48           Desc Main
                               Document     Page 4 of 13




 VSB # 29669
 Petty, Livingston, Dawson & Richards
 P. O. Box 1080
 Lynchburg, Virginia 24501
 434/846-2768
 pfeinman@pldrlaw.com




                                   Certificate of Service

         The undersigned hereby certifies that on this 27th day of February, 2019, he has
 filed this Amended Motion using this court’s CM/ECF filing system which will serve a
 copy of the Motion on counsel for the Debtors and the Chapter 13 Trustee by electronic
 mail, and he has mailed a copy by first class mail, postage prepaid, to the Debtors and the
 Co-Debtor at the following addresses:

                Katherine Marcellus
                4 Fitzgerald Road
                Cumberland, VA 23040

                Gregory Marcellus
                4 Fitzgerald Road
                Cumberland, VA 23040

                Patricia Mitchum
                4 Fitzgerald Road
                Cumberland, VA 23040

                                        /s/ Paul J. Feinman
Case
 Case17-60419
      17-60419 Claim
                Doc 89
                     12-1 Filed
                             Filed
                                 02/27/19
                                   06/06/17 Entered
                                              Desc Main
                                                    02/27/19
                                                        Document
                                                             16:41:48 Page
                                                                       Desc11Main
                                                                              of 12
                           Document       Page 5 of 13




               EXHIBIT 1
Case
 Case17-60419
      17-60419 Claim
                Doc 89
                     12-1 Filed
                             Filed
                                 02/27/19
                                   06/06/17 Entered
                                              Desc Main
                                                    02/27/19
                                                        Document
                                                             16:41:48 Page
                                                                       Desc12Main
                                                                              of 12
                           Document       Page 6 of 13
Case
 Case17-60419
      17-60419 Claim
                Doc 89
                     12-1Filed
                            Filed
                               02/27/19
                                  06/06/17Entered
                                            Desc 02/27/19
                                                  Main Document
                                                          16:41:48 Page
                                                                    Desc4Main
                                                                         of 12
                          Document       Page 7 of 13




                   EXHIBIT 2
Case
 Case17-60419
      17-60419 Claim
                Doc 89
                     12-1Filed
                            Filed
                               02/27/19
                                  06/06/17Entered
                                            Desc 02/27/19
                                                  Main Document
                                                          16:41:48 Page
                                                                    Desc5Main
                                                                         of 12
                          Document       Page 8 of 13
Case
 Case17-60419
      17-60419 Claim
                Doc 89
                     12-1Filed
                            Filed
                               02/27/19
                                  06/06/17Entered
                                            Desc 02/27/19
                                                  Main Document
                                                          16:41:48 Page
                                                                    Desc6Main
                                                                         of 12
                          Document       Page 9 of 13




                    EXHIBIT 3
Case
 Case17-60419
      17-60419 Claim
                Doc 89
                     12-1Filed
                            Filed
                               02/27/19
                                  06/06/17Entered
                                            Desc 02/27/19
                                                  Main Document
                                                          16:41:48 Page
                                                                    Desc7Main
                                                                         of 12
                          Document      Page 10 of 13
Case
 Case17-60419
      17-60419 Claim
                Doc 89
                     12-1Filed
                            Filed
                               02/27/19
                                  06/06/17Entered
                                            Desc 02/27/19
                                                  Main Document
                                                          16:41:48 Page
                                                                    Desc8Main
                                                                         of 12
                          Document      Page 11 of 13
Case
 Case17-60419
      17-60419 Claim
                Doc 89
                     12-1Filed
                            Filed
                               02/27/19
                                  06/06/17Entered
                                            Desc 02/27/19
                                                  Main Document
                                                          16:41:48 Page
                                                                    Desc9Main
                                                                         of 12
                          Document      Page 12 of 13
Case
 Case17-60419
      17-60419 Claim
                Doc 89
                     12-1 Filed
                             Filed
                                 02/27/19
                                   06/06/17 Entered
                                              Desc Main
                                                    02/27/19
                                                        Document
                                                             16:41:48 Page
                                                                       Desc10Main
                                                                              of 12
                           Document       Page 13 of 13
